Judgment, Supreme Court, New York County, rendered March 7, 1974, convicting the defendant, upon a jury verdict, of robbery in the first and second degrees and possession of a weapon as a felony, unanimously modified on the law to reverse the conviction for possession of a weapon as a felony, and the sentence imposed thereon vacated and that count of the indictment dismissed, and otherwise unanimously affirmed. Respondent concedes that the conviction on the first degree robbery count mandates a dismissal of the lesser weapons count. (People v *675Grier, 37 NY2d 847; People v Pyles, 44 AD2d 784.) Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.